IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00295-CR

                         EX PARTE MIGUEL GOMEZ



                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 36,514


                         MEMORANDUM OPINION


      Miguel Gomez filed a writ of habeas corpus which was denied by the trial court.

Gomez appealed that denial but has now filed a motion requesting this Court to dismiss

the appeal. Gomez personally signed the motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 12, 2011
Do not publish
[CR25]